Citation Nr: 0014734	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
November 1984, and died in October 1998.  The appellant is 
the veteran's widow.  

This matter arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War era.  

2.  The veteran's death certificate and treatment records 
show that he died in October 1998 of metastatic squamous cell 
carcinoma of an undetermined primary site.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's death due to squamous cell carcinoma of 
an undetermined primary site and any incident of his active 
service, to include exposure to Agent Orange therein.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, claimed as secondary to exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's squamous cell 
carcinoma from which he died was the result of exposure to 
Agent Orange.  The law provides that benefits arising from 
the death of a veteran may be granted to a spouse of a 
veteran who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A 
service-connected disability is one that was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a).  The Board observes that 
at the time of his death, the veteran was service-connected 
for post-operative residuals of a herniated disc at L5-S1, 
with radiculopathy, and that a 20 percent rating had been in 
effect since April 3, 1998.  However, no allegation or 
assertion has been made, and there is no evidence to suggest, 
any link between the veteran's death and his service-
connected low back disorder.  Accordingly, it will not be 
discussed further here.  

Squamous cell carcinoma may be presumed to have been incurred 
in service if such disease  becomes manifest to a degree of 
10 percent or more within one year following separation from 
service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War era and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  The diseases associated with exposure 
to certain herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  Squamous-cell 
carcinoma is not among the diseases which may be presumed 
service-connected.  If the veteran has not been medically 
diagnosed as having a disease listed in the regulation, the 
claimant must provide evidence establishing exposure to Agent 
Orange in order to satisfy the second element of Caluza 
(evidence of incurrence or aggravation of a disease or injury 
in service).  McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  See Boek v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a disability at the time 
of the veteran's death.  Third, there must be evidence of a 
nexus or link between the in-service injury or disease listed 
on the death certificate as the direct or contributory cause 
of death, and the in-service injury or disease, as shown 
through the medical evidence.  See Epps v. Gober, 126 F.3d 
1464 (1997).  Lay or medical evidence, as appropriate, may be 
used to substantiate the service incurrence.  See Caluza v. 
Brown, 6 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
of symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A review of the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War era, and was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His death certificate shows that he died on October 
[redacted], 1998, of carcinoma of an undetermined primary site.  
In addition, the carcinoma was noted on the death certificate 
to have been incurred some two years prior to the veteran's 
death.  The appellant, the veteran's widow, argues that the 
veteran was exposed to Agent Orange or other herbicide agents 
during his active service, and that such exposure resulted in 
the incurrence of his terminal carcinoma.  

The veteran's service medical records are completely negative 
for any indication of squamous cell carcinoma.  The veteran 
was discharged from active duty in November 1984.  He 
underwent VA rating examinations in January and March 1985, 
in January 1987, and again in August 1988.  However, there 
was no indication of carcinoma of any sort on any of those 
occasions.  Post service medical treatment records show that 
the veteran was first diagnosed with metastatic squamous cell 
carcinoma in January 1997.  The treatment records show that 
the veteran underwent chemotherapy which was ultimately 
unsuccessful.  

In May 1997, multiple ear, nose, and throat (ENT) evaluations 
failed to isolate any evidence of primary cancer in the upper 
aerodigestive tract including the lungs, esophagus, 
nasopharynx, oral cavity, base of the tongue, or the sinuses.  
The Board notes that in April 1997, a biopsy of the maxillary 
sinuses showed chronic inflammation, but the veteran was 
later found to have left and right maxillary sinusitis.  In 
January 1998, the veteran was found to have a small lesion in 
the nasopharynx, but a laryngoscopy, bronchoscopy, and 
esophagoscopy were all negative.  With respect to the 
nasopharynx, a biopsy was conducted in January 1998, and 
fragments of squamous mucosa were found.  However, subsequent 
treatment notes indicate that there was no evidence of 
dysplasia or malignancy.  The veteran's treating physicians 
indicated some preference for treating the veteran's 
carcinoma as having a nasopharyngeal primary, but no primary 
site could be determined.  In addition, in February and March 
1998, the veteran was found to have a metastatic lesion at L-
2, which was characterized as a metastatic poorly 
differentiated large-cell carcinoma.  Further, what was 
characterized as an "extensive work-up" conducted in March 
1998 for a possible head and neck primary as well as lung and 
gastrointestinal sources were all negative.  

In June 1998, the veteran was diagnosed with gastroesophageal 
reflux disease.  In addition, he was noted to have had 
squamous cell carcinoma metastatic to the left neck node.  
The veteran was also noted to be status-post left modified 
radical neck dissection without post-operative radiation 
therapy.  However, the veteran was also found to have 
destructive squamous lesions at L2 and L3.  The primary site 
of the veteran's metastatic squamous cell carcinoma was never 
determined.  

Concerning the appellant's contention that the veteran's 
squamous cell carcinoma was incurred as a result of exposure 
to Agent Orange in Vietnam, the Board notes that there is no 
medical evidence of any kind linking the fatal disease 
process to any exposure the veteran may have had to Agent 
Orange during his active service.  In addition, there is no 
medical evidence to show any link between the veteran's 
terminal or other disease process and any other incident of 
his active service.  

The claim that the veteran's death was due to exposure to 
Agent Orange must be denied on two grounds.  First, 
metastatic squamous cell carcinoma is not a disease 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  In this 
regard, the Board notes that the veteran was found to have 
squamous cell carcinoma of an undetermined primary site, but 
such carcinoma was not shown to involve any organs associated 
with herbicide exposure.  Moreover, the Secretary of the VA 
has determined that a presumption of service connection based 
on exposure to herbicides utilized in the Republic of Vietnam 
during the Vietnam War era is not warranted for such 
diseases.  See 64 Fed. Reg. 59232 (1999); 38 C.F.R. 
§§ 3.307(a)(6)(d), 3.309(e) (1999).  

The Board emphasizes that the metastatic squamous cell 
carcinoma of an undetermined primary site, with which the 
veteran was diagnosed at the time of his death, is not listed 
among the disorders for which presumptive service connection 
due to Agent Orange exposure is warranted.  Diseases subject 
to presumptive service connection due to Agent Orange 
exposure include chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease, non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), soft-tissue sarcoma; prostate cancer; and acute 
and sub-acute peripheral neuropathy.  See 38 C.F.R. 
§ 3.309(e).  

Second, the Board finds that there is no competent medical 
evidence of record of a direct causal link between any 
herbicide exposure while in Vietnam and the subsequent 
development of metastatic squamous cell carcinoma.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although the 
appellant has asserted that she believes that the veteran's 
squamous cell carcinoma was incurred as a result of Agent 
Orange exposure, or was otherwise incurred in service, the 
record is completely negative for any medical opinion 
supportive of such assertions.  Since the appellant has not 
introduced into the record competent medical evidence that 
establishes a nexus or link between the cause of the 
veteran's death any disease associated with or claimed to 
have been the result of Agent Orange exposure during service, 
the appellant's claim for service connection for the cause of 
the veteran's death, claimed as secondary to Agent Orange 
exposure, must be denied as not well grounded.  

Further, there is no competent medical evidence to establish 
a nexus between the cause of the veteran's death and his 
active service on a direct basis.  The veteran was only 
service connected for a low back disorder, at the time of his 
death, as noted, and there is no medical opinion of record to 
suggest that such service-connected low back disorder was 
involved in the subsequent development of squamous cell 
carcinoma.  Likewise, there is no competent medical evidence 
of record to suggest that the veteran's squamous cell 
carcinoma was incurred in service.  In short, there is no 
medical opinion of record to show that any diagnosed cancer 
or other nonservice-connected disease existing at the time of 
the veteran's death was incurred within any presumptive 
period for establishing service connection.  See Savage, 
supra.  

In addition, lay statements by the appellant that the 
veteran's metastatic squamous cell carcinoma of an 
undetermined primary site was incurred in service or as a 
result of Agent Orange exposure do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the appellant is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, such lay statements 
and opinions are insufficient to render the appellant's claim 
well grounded.  

The Board also notes the contention of the appellant's 
representative, in a June 1999 statement, that the medical 
opinions of record should be accepted as establishing a well-
grounded claim.  The representative argue that a May 1997 
opinion that the veteran should be treated empirically, as if 
there was a nasopharyngeal primary site.  To the extent that 
this opinion establishes the plausibility of a claim that the 
veteran's primary cancer site was in the nasopharynx, that 
opinion contradicts a determination that the appellant's 
claim is well-grounded.  By statute, the respiratory cancers 
to which the presumption of service connection based on 
exposure to herbicdies is applicable are limited to cancer of 
the lung, bronchus, larynx, and trachea.  The Board notes 
that the nasopharynx, while a part of the respiratory system 
generally, is not included within the lungs, bronchus, 
larynx, or trachea.  

The Board notes that most of the rest of the medical opinions 
the appellant's representative referenced also suggested that 
the veteran's cancer was possibly nasopharyngeal in origin.  
These opinions do not in any way assist the appellant in 
establishing a well-grounded claim, since those opinions 
tends to establish that the veteran's cancer was not among 
those to which a presumption of service connection is 
applicable.

The Board also notes that the representative references one 
opinion that the veteran's cancer was a lymphoma, and one 
opinion that the cancer was a lung cancer.  However, as 
biopsy and pathology reports were negative for these 
etiologies for the veteran's lung cancer, it would be 
unreasonable for the Board to determine that the appellant's 
claim was plausible based on these opinions.

Thus, the May 1997 medical opinion as to the etiology of the 
veteran's cancer supports a finding that the appellant's 
claim is not well-grounded, since cancer of the nasopharynx 
is not among the disorders which may be presumed service-
connected in a veteran exposed to Agent Orange, and, as 
discussed above, the appellant has not established a well-
grounded claim on any other basis.  In the absence of 
plausible evidence that the veteran developed a disorder 
which may be presumed service-connected, the presumption that 
he was exposed to Agent Orange is, in fact, not applicable.  
McCartt, 12 Vet. App. at 167.  The appellant has not 
submitted any evidence that the veteran was, in fact, exposed 
to Agent Orange.

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  The Board 
has not been made aware of any additional relevant evidence 
which could serve to well ground the appellant's claim.  As 
the duty to assist has not been triggered here by a well-
grounded claim, the Board finds that the VA has no obligation 
to further develop the appellant's claim.  Therefore, it is 
not required to remand the case for further action.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

The Board further recognizes that this matter is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the appellant's claim on the merits 
while the Board has found her claim to be not well grounded.  
However, when an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, 
claimed as secondary to exposure to Agent Orange, is denied.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

